Exhibit 10.3
THE SCOTTS COMPANY LLC
EXECUTIVE RETIREMENT PLAN
As Amended and Restated as of January 1, 2011

 

 



--------------------------------------------------------------------------------



 



THE SCOTTS COMPANY LLC
EXECUTIVE RETIREMENT PLAN
As Amended and Restated as of January 1, 2011
Table of Contents

         
I. NAME AND PURPOSE
    1  
 
       
II. DEFINITIONS
    1  
 
       
III. PARTICIPANTS
    6  
 
       
IV. ACCOUNTS
    6  
 
       
V. METHOD OF DISTRIBUTION OF DEFERRED COMPENSATION
    12  
 
       
VI. ACCRUALS UNDER OTHER BENEFIT PLANS
    15  
 
       
VII. PARTICIPANT’S RIGHTS
    16  
 
       
VIII. NON-ALIENABILITY AND NONTRANSFERABILITY
    16  
 
       
IX. ADMINISTRATION AND STANDARD OF REVIEW
    16  
 
       
X. CLAIMS PROCEDURE
    17  
 
       
XI. AMENDMENT AND TERMINATION
    18  
 
       
XII. GENERAL PROVISIONS
    19  
 
       
XIII. UNFUNDED STATUS OF THE PLAN
    20  

 

i



--------------------------------------------------------------------------------



 



THE SCOTTS COMPANY LLC
EXECUTIVE RETIREMENT PLAN
As Amended and Restated as of January 1, 2011

I.   Name and Purpose

The Scotts Company LLC Executive Retirement Plan (formerly The Scotts Company
Executive Retirement Plan) provides Eligible Employees the opportunity to defer
certain salary and bonuses. The Plan supplements the benefits Eligible Employees
accrue under The Scotts Company LLC Retirement Savings Plan (formerly The Scotts
Company Retirement Savings Plan). The Plan is unfunded. It is intended that the
Plan be exempt from the funding, participation, vesting and fiduciary provisions
of Title I of ERISA.
The Plan is subject to Code Section 409A. The provisions of the Plan apply to:
(a) any Participant who is receiving or accruing benefits on the Effective Date;
(b) any individual who becomes a Participant on or after the Effective Date; and
(c) any Participant who retires, becomes Disabled, dies or terminates employment
in accordance with the Plan on or after the Effective Date.
Effective with respect to calendar years beginning on or after January 1, 2009,
and fiscal years beginning on or after October 1, 2008, the Plan was revised to
eliminate provisions pertaining to bonuses earned under the Executive Management
Incentive Plan in favor of broader definitions of bonuses and Performance
Awards.

II.   Definitions

The following terms have the indicated meanings.
“Account” or “Accounts,” as applicable, means the separate Account or a
subaccount established for each Participant pursuant to Section IV of the Plan.
A Participant’s Account shall consist of an Incentive Deferral Account
(effective January 1, 2009; previously the Deferred Executive Management
Incentive Pay Account), a Deferred Compensation Account, a Matching Account, a
Retirement Account (with respect to Employer allocations under Section IV.D.(1)
for Plan Years ended prior to January 1, 2011), a Transitional Contributions
Account and a Retention Award Account. Accounts are phantom accounts maintained
solely for bookkeeping purposes.
“Adjustments” means the credits to or debits from Accounts as provided in
Section IV.
“Affiliate” means any business organization or legal entity that, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of this definition, control (including the terms
controlling, controlled by, and under common control with) includes the
possession, direct or indirect, of the power to vote 50% or more of the voting
equity securities, membership interests or other voting interests, or to direct
or cause the direction of the management and policies of, such business
organization or other legal entity, whether through the ownership of equity
securities, membership interests or other voting interests, by contract or
otherwise.

 

1



--------------------------------------------------------------------------------



 



“Base Salary” means the portion of a Participants’ Compensation that constitutes
salary and amounts received in lieu of salary (including, but not limited to,
paid time off, vacation pay, salary continuation and short term disability
benefits).
“Base Salary Deferral Election” means an Eligible Employee’s election, in a
manner prescribed by the Benefits Administrative Committee, to defer Base Salary
pursuant to the Plan.
“Beneficiary” means the person or persons designated in writing as such and
filed with the recordkeeper at any time by a Participant. Any such designation
may be withdrawn or changed in writing (without the consent of the Beneficiary),
but only the last designation on file with the recordkeeper shall be effective.
Notwithstanding any contrary provision, a change in the identity of the
Beneficiary may not, and shall not, change the form and time of payment
previously elected by the Participant for distribution of his or her Account or
the applicable portion thereof.
“Benefits Administrative Committee” means: (a) the administrative committee
appointed to administer the tax qualified retirement plans which are sponsored
by the Employer; or (b) any person or entity to which the Benefits
Administrative Committee delegates any of the administrative or ministerial
duties assigned to it under the Plan.
“Board” means the Board of Directors of the Corporation.
“Bonus Deferral Election” means, with respect to calendar or fiscal years
beginning on or after January 1, 2009, as applicable, a timely-made election to
defer a bonus which does not constitute a Performance Award pursuant to the
Plan.
“Change of Control” means the occurrence of any of the following:

  (a)   Board Composition. Individuals who, as of July 1, 2008, constitute the
Board (the “Incumbent Board”) cease, within a 12-month period, for any reason
(other than death) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to such date whose
appointment, election, or nomination for election by the Corporation’s
shareholders, was endorsed by at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board; or

  (b)   Stock Acquisition. (A) One or more acquisitions, by any individual,
entity or group (within the meanings of Treasury Regulation Sections
1.409A-3(i)(5)(v)(B) and (vi)(D)) (a “Person”), of 30% or more of the then
outstanding voting securities of the Corporation (the “Outstanding Voting
Securities”), during any 12-month period ending on the date of the most recent
acquisition by that Person; or (B) an acquisition that results in ownership by a
Person of either (y) shares representing more than 50% of the total fair market
value of the Corporation’s then outstanding stock (the “Outstanding

 

2



--------------------------------------------------------------------------------



 



Stock”) or (z) shares representing more than 50% of the then Outstanding Voting
Securities; provided, however, that for purposes of this paragraph (b), the
following acquisitions of shares of the Corporation shall not be taken into
account in the determination of whether a Change of Control has occurred:
(1) any acquisition directly from the Corporation; (2) any cash acquisition by
the Corporation or an Affiliate; (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Corporation or an
Affiliate; (4) an acquisition by a Person that prior to the acquisition had
already acquired more shares than necessary to satisfy the applicable 30% or 50%
threshold; or (5) any acquisition by the Hagedorn Partnership, L.P. or any party
related to the Hagedorn Partnership, L.P., as determined by the Committee; or

  (c)   Business Combination. Consummation of a reorganization, merger or
consolidation of the Corporation (a “Business Combination”), in each case, that
results in either a change in ownership contemplated in subparagraph (B) of
paragraph (b) above or a change in the Incumbent Board contemplated by paragraph
(a) above; or

  (d)   Sale or Disposition of Assets. One or more Persons acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Persons) assets from the Corporation that have a total gross
fair market value equal to more than 40% of the total gross fair market value of
all of the assets of the Corporation (without regard to liabilities of the
Corporation or associated with such assets) immediately before such acquisition
or acquisitions; provided that such sale or disposition is not to:

  (i)   a shareholder of the Corporation (immediately before the asset transfer)
in exchange for or with respect to the Corporation’s Outstanding Stock;

  (ii)   an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Corporation;

  (iii)   a Person that owns, directly or indirectly, 50% or more of the total
value or voting power of the Corporation’s Outstanding Stock; or

  (iv)   an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a Person described in paragraph (d)(iii)
above.

Except as otherwise specifically provided in paragraph (d)(i) above, a Person’s
status is determined immediately after the transfer.
“Code” or “IRC” means the Internal Revenue Code of 1986, as amended from time to
time.
“Committee” means the Compensation and Organization Committee of the Board.

 

3



--------------------------------------------------------------------------------



 



“Company” means The Scotts Company, and, effective on and after March 18, 2005,
Company means The Scotts Company LLC.
“Company Stock Fund” means a fund similar to the Company stock fund existing
under the Qualified Plan which holds common stock of the Corporation and which
shall be used as a benchmark hereunder so long as a Company stock fund exists as
an investment option under the Qualified Plan. The Investment Committee shall
have no responsibility for or discretion over the use of such fund as a
benchmark hereunder.
“Compensation” means, for the applicable Plan Year, compensation used to
determine benefits under and as defined under the Qualified Plan, without regard
to the Pay Cap and before deferrals under this Plan or any other non-qualified
plan.
“Corporation” means The Scotts Miracle-Gro Company.
“Disabled” or “Disability” means that the Participant is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of at least
three months under an accident and health plan covering employees of the Company
or its Affiliates.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“Effective Date” means January 1, 2005, unless otherwise specifically provided
herein or required by law. The Effective Date of an amendment or an amendment
and restatement shall be the date or dates indicated therein.
“Eligible Employee” has the meaning specified in Section III.
“Employee” means an individual employed as a common law employee of the
Employer.
“Employer” or “Employers” means the Company and/or its Affiliates, as indicated
by the context.
“Executive Management Incentive Pay” means any bonus earned under the Executive
Management Incentive Plan with respect to calendar years beginning before
January 1, 2009, or fiscal years beginning before October 1, 2008, as
applicable.
“Executive Management Incentive Pay Deferral Election” means, with respect to
calendar years beginning before January 1, 2009, or fiscal years beginning
before October 1, 2008, as applicable, an Eligible Employee’s election, in a
manner prescribed by the Benefits Administrative Committee, to defer Executive
Management Incentive Pay pursuant to the Plan.
“Executive Management Incentive Plan” means The Scotts Company LLC Amended and
Restated Executive/Management Incentive Plan (known from and after November 5,
2008, as The Scotts Company LLC Amended and Restated Executive Incentive Plan).

 

4



--------------------------------------------------------------------------------



 



“Investment Committee” means: (a) the Scotts Miracle-Gro Investment Committee
appointed to monitor all investment and related activities associated with the
Outside Investment Funds; or (b) any person or entity to which the Investment
Committee delegates any of the investment duties assigned to it under the Plan.
“Investment Fund” means the Company Stock Fund or one of the Outside Investment
Funds used as an earnings benchmark with respect to Participants’ Accounts.
“Outside Investment Fund” means an Investment Fund, other than the Company Stock
Fund, which has been designated by the Investment Committee as available to use
as an earnings benchmark with respect to Participants’ Accounts.
“Participant” has the meaning specified in Section III.
“Performance Award” means an annual bonus payable pursuant to a plan or program
maintained by an Employer which constitutes performance-based compensation under
Treasury Regulation Section 1.409A-1(e).
“Performance Award Deferral Election” means, with respect to calendar years
beginning on or after January 1, 2009, or fiscal years beginning on or after
October 1, 2008, as applicable, an Eligible Employee’s election to defer, in a
manner prescribed by the Benefits Administrative Committee, a Performance Award
pursuant to the Plan.
“Plan” means The Scotts Company LLC Executive Retirement Plan, as reflected in
this document, as amended from time to time after the Effective Date.
“Plan Year” means the calendar year.
“Qualified Plan” means The Scotts Company LLC Retirement Savings Plan, and any
amendments thereto.
“Retention Award” means an award, allocable to a Participant’s Retention Award
Account in accordance with Section IV.D.(5). The designation of the Participants
who receive a Retention Award and the amount of each Retention Award shall be
determined by the Committee in its discretion. Each Retention Award shall be
evidenced by a written agreement between the Employer and the Participant. The
written agreement shall set forth the terms and conditions governing the
Retention Award and shall be consistent with the applicable provisions of the
Plan.
“RSP Compensation” means compensation as defined under the Qualified Plan.
“Separation from Service” means a Participant’s termination of employment with
the Company and its Affiliates for any reason. A termination of employment will
occur when the Participant and the Company and its Affiliates reasonably
anticipate that (i) no further services will be performed by the Participant
after a certain date or (ii) the level of bona fide services which the
Participant is expected to perform for the Company and its Affiliates, as an
employee or otherwise, as of a certain date is expected to permanently decrease
to a level equal to 20% or less of the average level of services performed by
the Participant

 

5



--------------------------------------------------------------------------------



 



during the immediately preceding 36-month period (or the Participant’s entire
period of service if less than 36 months). Further, for purposes of the Plan, a
termination of employment is deemed to occur on the first date following six
months after a Participant is first on a military leave, sick leave or other
bona fide leave of absence. Such six-month period may be extended if the
Participant retains a right to reemployment with the Company or its Affiliates
under applicable statute or contract. Notwithstanding the foregoing, where a
leave of absence is due to a medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months and where such impairment
causes the Participant to be unable to perform the duties of his or her position
of employment or any substantially similar position of employment with the
Company, a 29-month period of absence may be substituted for such six-month
period. Whether there has been a termination of employment will be determined by
the Benefits Administrative Committee, taking into account all of the facts and
circumstances at the time of the termination of employment in accordance with
the guidelines described in Treasury Regulation Section 1.409-1(h).
“Statutory Limits” means the following:

  (a)   the maximum recognizable annual compensation under Code
Section 401(a)(17) — the “Pay Cap”;     (b)   the maximum annual additions under
Code Section 415(c) — the “415 Limit”;     (c)   the deferral limit under Code
Section 402(g) — the “Deferral Limit”; and     (d)   the limits on contributions
for highly compensated employees under Code Sections 401(k)(3) — the “ADP Test”
— and 401(m)(2) — the “ACP Test.”

III.   Participants

Each United States based vice president or more senior executive is an Eligible
Employee and may elect to participate in the Plan. Each Eligible Employee who
elects to participate in the Plan or for whom Employer contributions are
credited in accordance with Section IV shall be a Participant in the Plan. A
Participant shall continue to participate in the Plan until his or her status as
a Participant is terminated by: (a) a complete distribution of his or her
Accounts pursuant to the terms of the Plan; (b) the termination of the Plan; or
(c) a written directive of the Company’s senior human resources officer.
Furthermore, each such Participant shall be deemed to be a “Specified Employee,”
as defined in Code Section 409A(a)(2)(B)(i) and Treasury
Regulation Section 1.409A-1(i).

IV.   Accounts

  A.   Establishment of Accounts. The recordkeeper will establish an Account for
each Participant. A Participant’s Account shall consist of an Incentive Deferral
Account (effective January 1, 2009; previously a Deferred Executive Management
Incentive Pay Account), a Deferred Compensation Account, a Matching Account, a
Retirement Account (with respect to Employer allocations under Section IV.D.(1)
for Plan Years ended prior to January 1, 2011), a Transitional Contributions
Account and a Retention Award Account.

 

6



--------------------------------------------------------------------------------



 



  B.   Election of Participant to Defer Incentive Pay.

  (1)   An Eligible Employee may, at the discretion of the Committee, and on
such terms and conditions as it may specify, elect to have a percentage of any
Performance Award that may be awarded to him or her by the Employer for, as
applicable, (i) a Plan Year or (ii) a fiscal year ending in the following Plan
Year, allocated to his or her Incentive Deferral Account and paid on a deferred
basis pursuant to the terms of the Plan. To make an election with respect to a
Performance Award, an Eligible Employee must advise the Employer of his or her
election in writing or by filing an election electronically, using procedures
prescribed by the Benefits Administrative Committee. Such elections must be made
on or before the date prescribed by the Benefits Administrative Committee, which
shall be no later than December 31 of the calendar year preceding, as
applicable, (i) the Plan Year to which the Performance Award relates or (ii) the
Plan Year in which the fiscal year to which the Performance Award relates ends.
In no event may a deferral election be made with respect to any portion of a
Performance Award that is “readily ascertainable,” i.e., both calculable and
substantially certain to be paid at the time of the election. Further, for such
election to be effective, an Eligible Employee must have provided services for
the Employer continuously from the beginning of the applicable performance
period. Finally, deferral elections made with respect to Performance Awards that
become payable as a result of death or Disability, or in the event of a Change
of Control, without regard to the satisfaction of the applicable performance
criteria, do not constitute performance-based compensation and shall not be
effective unless made by December 31 of the calendar year preceding the
beginning of the calendar or fiscal year to which such award relates.

  (2)   An Eligible Employee may, at the discretion of the Committee, and on
such terms and conditions as it may specify, elect to have a percentage of any
bonus (other than a Performance Award) allocated to his or her Incentive
Deferral Account and paid on a deferred basis pursuant to the terms of the Plan.
The Eligible Employee must advise the Employer of his or her election, in
writing or by filing an election electronically using procedures prescribed by
the Benefits Administrative Committee, on or before the date prescribed by the
Benefits Administrative Committee, which shall be no later than the date
described in (a), (b) or (c) below:

  (a)   Except as provided in (b) and (c) below, the last date for filing a
Bonus Deferral Election shall be December 31 of the calendar year prior to the
beginning of the Plan Year or fiscal year in which any services related to the
bonus will be performed.

 

7



--------------------------------------------------------------------------------



 



  (b)   This clause (b) applies to a bonus that would be exempt from Code
Section 409A as a “short term deferral” (absent an election to defer the bonus).
The last date for filing a Bonus Deferral Election with respect to a bonus
described in the preceding sentence shall be the date that is 12 months before
the date that the Eligible Employee’s right to receive the bonus becomes
nonforfeitable (the “Vesting Date”), but only if the Bonus Deferral Election
provides for a distribution of the bonus and related Adjustments (i) on a
specified date that is at least five years after the Vesting Date or (ii) on the
later of the date on which Separation from Service occurs or a specified date
that is at least five years after the Vesting Date. The preceding sentence
notwithstanding, a bonus deferred under this clause (b) and the related
Adjustments shall be payable upon a Change of Control if the Eligible Employee
is an “affected Participant” (as described in Section V.G. of the Plan).

  (c)   This clause (c) applies to a bonus if the right to receive the bonus
payment is forfeitable unless the Eligible Employee continues to provide
services to an Employer for a period of at least 12 months after the date that
the bonus opportunity is awarded to the Eligible Employee (the “Award Date”).
The last date for filing a Bonus Deferral Election with respect to a bonus
described in the preceding sentence shall be the date that is both (i) not more
than 29 days after the Award Date and (ii) at least 12 months before the Vesting
Date. Notwithstanding the two preceding sentences, if the bonus becomes payable
as a result of death or Disability or a Change of Control, the Bonus Deferral
Election shall not be effective unless it was filed on or before the date
prescribed in clause (a) above.

  (3)   Notwithstanding the preceding paragraph, prior to calendar years
beginning on or after January 1, 2009, or fiscal years beginning on or after
October 1, 2008, as applicable, for the Plan Year in which an Employee first
becomes a Participant in the Plan, an Eligible Employee may complete an
Executive Management Incentive Pay Deferral Election at any time within 30 days
following the date on which he or she first became a Participant in the Plan or
any plan which is required to be aggregated with the Plan under Treasury
Regulation Section 409A-1(c)(2). Such Executive Management Incentive Pay
Deferral Election shall apply only to Executive Management Incentive Pay paid
for services performed by the Eligible Employee after the date on which the
Executive Management Incentive Pay Deferral Election is received by the
recordkeeper. Notwithstanding any contrary Executive Management Incentive Pay
Deferral Election made by an Eligible Employee, such Executive Management
Incentive Pay Deferral Election shall apply to no more than an amount equal to
the total Executive Management Incentive Pay for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after such Executive Management Incentive Pay Deferral Election over the
total number of days in the performance period.

 

8



--------------------------------------------------------------------------------



 



  (4)   If an Executive Management Incentive Pay Deferral Election, a
Performance Award Deferral Election or a Bonus Deferral Election is submitted to
the recordkeeper in accordance with this Section IV.B., the Employer will credit
to the Participant’s Deferred Executive Management Incentive Pay Account or
Incentive Deferral Account, as applicable, the amount of any timely deferral
determined in accordance with this Section IV.B. All such deferral elections
(other than elections under Section IV.B.(3)) become irrevocable no later than
December 31 of the calendar year in which such deferral elections are made.

  C.   Election of Participant to Defer Compensation.

  (1)   Each Eligible Employee may, on such terms and conditions as the
Committee may specify, elect to have a percentage of his or her Base Salary
attributable to Compensation in excess of the Pay Cap, for all pay periods
commencing with the pay period in which the Participant’s RSP Compensation first
exceeds the Pay Cap, deferred and allocated to his or her Deferred Compensation
Account and paid pursuant to the terms of the Plan. To exercise such election
for any Plan Year, on or before the date prescribed by the Benefits
Administrative Committee (which shall be no later than December 31 of the
calendar year preceding the Plan Year in which the services relating to such
Base Salary are performed), the Eligible Employee must advise the Employer of
his or her election in writing or by filing an election electronically using
procedures prescribed by the Benefits Administrative Committee. Such Base Salary
Deferral Election shall apply only to Base Salary earned by and payable to the
Participant after the date on which the Base Salary Deferral Election is
received by the recordkeeper.

  (2)   Notwithstanding the preceding paragraph, for the Plan Year in which an
employee first becomes an Eligible Employee, such Eligible Employee may complete
a Base Salary Deferral Election at any time within 30 days following the date on
which he or she became an Eligible Employee. Such Base Salary Deferral Election
shall apply only to Base Salary attributable to Compensation in excess of the
Pay Cap earned by and payable to the Eligible Employee after the date on which
the Base Salary Deferral Election is received by the recordkeeper. Such election
shall apply for all pay periods commencing with the pay period in which the
Participant’s RSP Compensation first exceeds the Pay Cap.

 

9



--------------------------------------------------------------------------------



 



  (3)   If a Base Salary Deferral Election is submitted to the recordkeeper in
accordance with this Section IV.C., the Employer will allocate to the
Participant’s Deferred Compensation Account the amount of Base Salary determined
in accordance with this Section IV.C. All Base Salary Deferral Elections made
under Section IV.C.(1) become irrevocable no later than December 31 of the
calendar year preceding the Plan Year to which a Participant’s Base Salary
Deferral Election relates. All Base Salary Deferral Elections made under
Section IV.C.(2) become irrevocable as of the end of the applicable 30 day
period.

  D.   Employer Contributions.

  (1)   Retirement Contribution. For each applicable pay period ending prior to
January 1, 2011, the Employer will allocate to each Eligible Employee’s
Retirement Account an amount equal to the Retirement Contribution (as defined in
the Qualified Plan) he or she would have received under the Qualified Plan with
respect to his or her compensation (as defined in the Qualified Plan, but
without regard to the Pay Cap), minus the Retirement Contribution actually
allocated under the Qualified Plan. No Retirement Contributions will be
allocated to Participants’ Accounts for Plan Years beginning on or after
January 1, 2011.

  (2)   Matching Contributions.

  (a)   For Plan Years ending prior to January 1, 2011, the Employer shall
credit matching contributions to the Matching Account of each Participant who
elects to defer Compensation (as defined for such Plan Year) in accordance with
Section IV.C. For each pay period, the amount of such matching contribution
credits will be equal to the matching contributions that would have been made
under the Qualified Plan for the applicable plan year (assuming the Statutory
Limits were inapplicable) based on deferrals under Section IV.C. of this Plan
and the Compensation on which such deferrals are based.

  (b)   Effective for Plan Years beginning on or after January 1, 2011, as soon
as practicable after the end of each Plan Year, the Employers shall make a
matching contribution with respect to each Participant who has made or caused to
be made Base Salary and Performance Award deferrals under the Plan for such Plan
Year of the Participant’s Compensation in excess of the Pay Cap. Such matching
contributions shall equal 150% of the first 4% of a Participant’s Compensation
deferred to the Plan in excess of the Pay Cap plus 50% of the next 2% of a
Participant’s Compensation deferred to the Plan in excess of the Pay Cap.
Matching contributions shall not exceed 7% of a Participant’s Compensation in
excess of the Pay Cap. Further, a Participant whose RSP Compensation does not
exceed the Pay Cap for the applicable Plan Year shall receive a matching
contribution on any Performance Award deferred for such Plan Year equal to 150%
of the first 4% of such deferral plus 50% of the next 2% of such deferral.
Matching contributions shall be allocated to a Participant’s Matching Account.

 

10



--------------------------------------------------------------------------------



 



  (3)   Transitional Contributions. No Transitional Contributions (as defined in
the Qualified Plan) shall be made to any Participant’s Account for any Plan Year
beginning on or after January 1, 2003.

  (4)   Retention Awards. The Employer shall allocate an amount equal to the
Participant’s Retention Award, if any, to the Participant’s Retention Award
Account.

  (5)   Calendar Year Performance Awards. Any calendar year Performance Award
deferred for the 2010 award cycle shall be treated as a 2010 deferral for
purposes of the Plan. Calendar year Performance Awards deferred for 2011 and
future calendar year award cycles shall be taken into account in the Plan Year
in which any non-deferred portion of such Performance Award would be paid.

  E.   Investment Funds. The Investment Committee may change or discontinue the
Investment Funds used as investment benchmarks under the Plan, other than the
Company Stock Fund, for the measure of appreciation or depreciation of
previously credited amounts.

  F.   Outside Investment Funds. Each Participant shall direct the portion of
future credits to, and the existing balance of, the Participant’s Account that
is to be treated as invested in one or more of the Outside Investment Funds. A
Participant may change his or her direction among the Outside Investment Funds
as of any business day by providing instructions in such manner as may be
prescribed by the Benefits Administrative Committee, subject to any applicable
restrictions under an Outside Investment Fund. If a Participant does not
designate one or more of the Outside Investment Funds, his or her Account will
be treated as having been credited to the Investment Fund designated by the
Investment Committee from time to time as the default fund under the Qualified
Plan.

  G.   Company Stock Fund. Unless the Company Stock Fund is discontinued or
frozen as an investment option under the Qualified Plan, a Participant may
direct that all or a portion of future credits to the Participant’s Account be
treated as invested in the Company Stock Fund. A Participant’s direction to have
amounts treated as invested in the Company Stock Fund shall be irrevocable as to
amounts so treated pursuant to such direction (i.e., amounts treated as invested
in the Company Stock Fund cannot subsequently be treated as invested in an
Outside Investment Fund). If the Company stock fund is discontinued as an
investment option under the Qualified Plan, the Company Stock Fund will be
discontinued under this Plan. If the Company stock fund is merely frozen as an
investment option under the Qualified Plan, the Company Stock Fund will also be
frozen under this Plan.

 

11



--------------------------------------------------------------------------------



 



  H.   Adjustment of Account Balances and Other Rules. As of each business day,
the recordkeeper shall credit or debit the balances in a Participant’s Accounts
with Adjustments that mirror the appreciation or depreciation experienced by the
Investment Funds against which such Participant’s Account is benchmarked. For
this purpose, appreciation shall include interest, dividends and other
distributions which would have been paid on such Investment Funds. Any such
amounts shall be deemed to have been reinvested in the applicable Investment
Fund pursuant to procedures approved by the Benefits Administrative Committee.
The crediting or debiting of Adjustments shall occur so long as there is a
balance in the Participant’s Account, regardless of whether such Participant has
terminated employment with the Employer or has died. The Benefits Administrative
Committee may prescribe any reasonable method or procedure regarding accounting
for Adjustments.

The Benefits Administrative Committee may from time to time establish policies
or rules consistent with Code Section 409A and the regulations promulgated
thereunder to govern the manner and form in which Executive Management Incentive
Pay Deferral Elections, Performance Award Deferral Elections, Bonus Deferral
Elections and Base Salary Deferral Elections may be made as well as the manner
in which the amount of any deferral, contribution, credit or Adjustment is
determined, made or allocated under the Plan. Notwithstanding any contrary Plan
provision, all contributions and deferrals credited to a Participant’s Accounts
shall be subject to the restrictions described in Section XII.H. of the Plan.

  I.   FICA. Deferrals and Adjustments shall, to the extent required by law, be
taken into account as “wages” for purposes of the employment taxes imposed by
the Federal Insurance Contributions Act in accordance with regulations
promulgated by the Internal Revenue Service.

V.   Method of Distribution of Deferred Compensation

  A.   Time of Distribution. Amounts credited to a Participant’s Accounts (other
than a Retention Award Account) with respect to which an effective distribution
election is or has been made shall be distributed to the Participant upon the
earliest to occur of: (a) the Participant’s Separation from Service, (b) the
Participant’s death, (c) the Participant’s Disability, or, where applicable,
(d) a date certain elected by the Participant. Notwithstanding the preceding,
distributions applicable to effective distribution elections made on or before
December 30, 2008, will be distributed in accordance with the distribution
election, i.e., either upon Separation from Service or the date specified in the
distribution election. Effective for calendar years beginning on or after
January 1, 2009, or fiscal years beginning on or after October 1, 2008, as
applicable, a Participant shall elect a single time or event of distribution
with respect to any Base Salary Deferral Election (other than elections made
under Section IV.C.(2) in such calendar year), Performance Award Deferral
Election or Bonus Deferral Election made in the same calendar year, and shall
deliver such time or event of distribution election to the recordkeeper at the
time the deferral elections for the applicable calendar and fiscal years are
made. Such election shall also apply to any other credits to a Participant’s
Accounts (other than a Retention Award Account) for such Plan Year. If no time
or event of distribution election is made with respect to any such deferral or
credit, the portion of the Participant’s Accounts (other than a Retention Award
Account) relating thereto shall be distributed on the Participant’s Separation
from Service for any reason.

 

12



--------------------------------------------------------------------------------



 



Amounts credited to a Participant’s Retention Award Account shall be distributed
in accordance with the written agreement evidencing the Participant’s Retention
Award.
Subject to the next sentence, all distributions shall be made or shall commence,
as applicable, within 90 days of the distribution event. Notwithstanding any
contrary provision, if the distribution event giving rise to the distribution or
commencement of distributions is a Participant’s Separation from Service, then
the distribution shall not be made or commence, as applicable, for six months
following the date of the Participant’s Separation from Service.
For any distribution subject to the six-month delay, (i) if such distribution is
to be made in a lump sum, then the distribution following the six-month delay
shall be equal to the Participant’s Account balance at the time of such
distribution; and (ii) if such distribution is to be made in annual
installments, then the amount of the first distribution shall be the aggregate
amount of any installment that would have been paid following the Participant’s
Separation from Service if such six-month delay were not applicable (or the
Participant’s Account balance at the time of payment, if less). Any amount
distributable under (i) or (ii) above shall be paid as of the first business day
of the month next following the month in which such six-month period ends.

  B.   Form of Distribution. Effective with respect to deferrals or credits
pertaining to calendar years beginning on or after January 1, 2009, or fiscal
years beginning on or after October 1, 2008, as applicable, amounts credited to
a Participant’s Account (other than the Retention Award Account) shall be
distributed to the Participant either in a single lump sum payment or in
substantially equal annual installments over a period of five, 10 or 15 years.
Amounts credited to a Participant’s Retention Award Account shall be distributed
in accordance with the written agreement between the Employer and the
Participant evidencing the Participant’s Retention Award. To the extent that an
Account is distributed in installment payments, the undisbursed portions of such
Account shall continue to be credited with Adjustments in accordance with the
applicable provisions of Section IV.H. Effective for calendar years beginning on
or after January 1, 2009, or fiscal years beginning on or after October 1, 2008,
as applicable, a Participant shall elect one form of distribution with respect
to any Base Salary Deferral Election (other than elections made under Section
IV.C.(2) in such calendar year), Performance Award Deferral Election or Bonus
Deferral Election made in the same calendar year, and shall deliver such form of
distribution election to the recordkeeper at the time the deferral elections for
the applicable calendar or fiscal years are

 

13



--------------------------------------------------------------------------------



 



made, or in the case of distributions from the Retention Award Account, in
accordance with the written agreement evidencing the Participant’s Retention
Award. Such election shall also apply to any other credits to a Participant’s
Accounts (other than a Retention Award Account) for such Plan Year.
Distributions of amounts benchmarked to Investment Funds other than the Company
Stock Fund shall be made in cash. Distributions of amounts benchmarked to the
Company Stock Fund shall be distributed in the greatest whole number of common
shares of the Company (effective on and after March 18, 2005, the greatest whole
number of common shares of the Corporation) that can be distributed based on the
amount benchmarked to the Company Stock Fund (after any applicable withholding),
plus cash for any fractional share. If no form of distribution is elected by the
Participant, the Participant’s Accounts (other than the Retention Award Account)
shall be distributed in the form of a single lump sum payment and the Retention
Award Account shall be distributed in accordance with the written agreement
evidencing the Participant’s Retention Award.

  C.   Death Benefit. If a Participant dies (either before or after payment of
benefits have commenced under this Section V), his or her Account shall be paid
to the Beneficiary designated by the Participant. If there is no designated
Beneficiary or no designated Beneficiary surviving at a Participant’s death,
payment of the Participant’s Account shall be made to the Participant’s estate
in a single lump sum payment within 90 days after the Participant’s death. In
the event of a Participant’s death after distribution of his or her Account has
begun, to the extent that there is a surviving Beneficiary, payment of such
Account shall continue in the form of distribution in effect prior to the
Participant’s death. If a Participant dies prior to the commencement of
distribution of his or her Account, his or her Beneficiary, if any, shall
receive distribution of such Account in the form of distribution previously
elected by the Participant. If a Beneficiary begins to receive any payment
pursuant to this Section V.C., but dies prior to the time that all amounts have
been distributed, any remaining amount shall be paid in a single lump sum
payment to the estate of the Beneficiary.

  D.   Taxes. In the event any taxes are required by law to be withheld or paid
from any payments made pursuant to the Plan, the recordkeeper shall deduct such
amounts from such payments and shall transmit or cause to be transmitted the
withheld amounts to the appropriate taxing authority.

  E.   Foreseeable Emergency Distributions. Prior to the date a Participant’s
Account becomes payable, the Benefits Administrative Committee, in its sole
discretion, may elect to distribute all or a portion of such Account in the
event such Participant requests a distribution due to an Unforeseeable
Emergency, as described under Treasury Regulation Section 1.409A-3(i)(3). Any
distribution under this Section V.E. shall comply with the Unforeseeable
Emergency requirements of Code Section 409A and the regulations promulgated
thereunder, which are incorporated herein by reference. Any distribution on
account of an Unforeseeable Emergency shall not exceed the amount required to
satisfy the Unforeseeable Emergency, plus amounts necessary to pay taxes
reasonably anticipated as a result of such

 

14



--------------------------------------------------------------------------------



 



distribution, after taking into account the extent to which the Unforeseeable
Emergency may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent that such
liquidation would not itself cause a severe financial hardship) or by stopping
deferrals under the Plan. The Participant’s request shall state the nature of
the severe financial hardship, the total amount requested to be distributed from
his or her Plan Accounts and the total amount of the actual expense incurred or
expected to be incurred on account of the Unforeseeable Emergency. A
Participant’s Retention Award Account, if any, is not eligible for distribution
under this Section V.E.

  F.   Small Benefit Distribution. This subsection shall apply to the
distribution of a Participant’s Accounts commencing on or after January 1, 2009.
If the value of the Participant’s Accounts (and all other nonqualified deferred
compensation plan benefits required to be combined with the Plan under Treasury
Regulation Section 1.409A-(1)(c)(2)) is not greater than the applicable dollar
amount under Code Section 402(g)(1)(B) at the time of distribution, then such
benefit shall be paid in the form of a single lump sum notwithstanding any
contrary Plan provision. Any such distribution is subject, if applicable, to the
delay in payment rule relating to Separation from Service events, as set forth
in Section V.A. of the Plan.

  G.   Distributions in the Event of a Change of Control. Notwithstanding any
other provision of the Plan, an affected Participant shall receive all amounts
due the Participant hereunder in a lump sum as soon as practicable after a
Change of Control, and in all events within 30 days thereof. For purposes of
this Section V.G., an “affected Participant” is any Participant who is or was
providing services: (i) to a corporation at the time of a Change of Control
relating to such corporation; (ii) to a corporation which is liable for payments
to the extent of the services provided to such corporation by the Participant or
for which there is a bona fide business purpose for such corporation to be
liable for such payments (other than avoidance of Federal income tax); or
(iii) to a corporation which is a majority shareholder of a corporation
identified in Section V.G.(i) or (ii) or any corporation in a chain of
corporations in which each corporation is a majority shareholder of another
corporation in the chain, ending in a corporation identified in Section V.G.(i)
or (ii). This Section V.G. shall not apply to a Participant’s Retention Award
Account.

VI.   Accruals under Other Benefit Plans

Amounts deferred under the Plan shall not be taken into account in calculating
benefits or contributions under any employee benefit plan maintained by the
Employer, including, but not limited to, any pension plan or retirement plan
(qualified under Section 401(a) of the Code or otherwise), the amount of life
insurance payable under any life insurance plan or the amount of any disability
benefit payments payable under any disability plan, except to the extent
specifically provided in any such plan. Amounts deferred by a Participant under
the Plan shall be taken into account in determining credits or accruals under
Sections IV.B., C. and D. (other than IV.D.(1), if any).

 

15



--------------------------------------------------------------------------------



 



VII.   Participant’s Rights

Establishment of the Plan shall not be construed as giving any Participant the
right to be retained in the Employer’s service or employ or the right to receive
any benefits not specifically provided by the Plan. A Participant shall not have
any interest in amounts deferred, Employer allocations or Adjustments credited
to his or her Account until such Account is distributed in accordance with the
Plan. All deferrals and all amounts held for the Account of a Participant under
the Plan shall remain the sole property of the Employer, subject to the claims
of its general creditors and available for its use for whatever purposes
desired. With respect to amounts deferred or otherwise held for the Account of a
Participant, the Participant is merely a general creditor of the Employer. The
obligation of the Employer hereunder is purely contractual and shall not be
deemed to be or considered funded or secured in any way.

VIII.   Non-alienability and Nontransferability

Except to the extent required by law or as provided in Section XII.H., the
rights of a Participant to distributions as provided in the Plan shall not be
assigned, transferred, pledged or encumbered or be subject in any manner to
alienation or anticipation unless required under applicable law. No Participant
may borrow against his or her Account. No Account shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, whether voluntary or
involuntary, including, but not limited to, any liability which is for alimony
or other payments for the support of a spouse or former spouse, or for any other
relative of any Participant, unless specifically required by applicable law.

IX.   Administration and Standard of Review

The Plan shall be administered by the Benefits Administrative Committee. The
Benefits Administrative Committee shall have authority to adopt rules and
regulations for carrying out the Plan and, in its sole and absolute discretion,
to interpret, construe and implement the provisions hereof. Subject to the
provisions of Section X below, any decision or interpretation of any provision
of the Plan adopted by the Benefits Administrative Committee shall be final and
conclusive. The acts and decisions of the Benefits Administrative Committee
shall not be overturned and shall be binding on all individuals and parties
unless such acts and decisions are ruled by a court of competent jurisdiction to
be arbitrary and capricious. A Participant who is also a member of the Benefits
Administrative Committee shall not participate in any decision involving any
request made by him or her or relating in any way solely to his or her rights,
duties and obligations as a Participant under the Plan.

 

16



--------------------------------------------------------------------------------



 



X.   Claims Procedure

  A.   Filing Claims. Any Participant or Beneficiary entitled to benefits under
the Plan may file a claim for benefits with the Benefits Administrative
Committee (or its designee).

  B.   Notification to Claimant. If a claim is wholly or partially denied, the
Benefits Administrative Committee (or its designee) will furnish written or
electronic (in accordance with Department of Labor Regulations
Section 2520.104b-1(c)) notification of the decision to the claimant within
90 days of receipt of the claim in a manner calculated to be understood by the
claimant. Such notification shall contain the following information:

  (1)   the specific reason or reasons for the denial;

  (2)   specific reference to pertinent Plan provisions upon which the denial is
based;

  (3)   a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

  (4)   a description of the Plan’s claims review procedures describing the
steps to be taken and the applicable time limits to submit claims for review,
including a statement of the claimant’s right to bring a civil action under
ERISA section 502(a) following an adverse benefit determination on review.

If special circumstances require an extension of time for the Benefits
Administrative Committee (or its designee) to process the claim, the 90-day
period may be extended for an additional 90 days. Prior to the termination of
the initial 90-day period, the claimant shall be furnished with a written or
electronic notice setting forth the reason for the extension. The notice shall
indicate the special circumstances requiring an extension of time and the date
by which the Benefits Administrative Committee (or its designee) expects to
render the benefit determination.

  C.   Review Procedure. A claimant or his or her authorized representative may,
with respect to any denied claim:

  (1)   request a full and fair review upon a written application filed within
60 days after receipt by the claimant of written or electronic notification of
the denial of his or her claim;

  (2)   submit written comments, documents, records and other information
relating to the claim for benefits; and

  (3)   upon request, and free of charge, be provided reasonable access to and
copies of documents and records and other information relevant to the claim for
benefits.

 

17



--------------------------------------------------------------------------------



 



Upon receipt of a timely, written application for review, the Benefits
Administrative Committee (or its designee) shall undertake a review, taking into
account all comments, documents, records and information submitted by the
claimant relating to the claim without regard to whether the information was
submitted or considered in the initial benefit determination. If the claimant
(or his or her duly authorized representative) fails to appeal the initial
benefit determination to the Benefits Administrative Committee (or its designee)
in writing within the prescribed period of time, then the Benefits
Administrative Committee’s (or its designee’s) adverse determination shall be
final, binding and conclusive.
Any request or submission must be in writing and directed to the Benefits
Administrative Committee (or its designee). The Benefits Administrative
Committee (or its designee) will have the sole responsibility for the review of
any denied claim and will take all steps appropriate in the light of its
findings.

  D.   Decision on Review. The Benefits Administrative Committee (or its
designee) will render a decision upon review no later than 60 days after receipt
of the request for review. If special circumstances (such as the need to hold a
hearing on any matter pertaining to the denied claim) warrant additional time,
the decision will be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. Written notice specifying the
circumstances requiring an extension will be furnished to the claimant prior to
the commencement of the extension. The decision on review will be in writing and
will include specific reasons for the decision, written in a manner calculated
to be understood by the claimant, as well as specific references to the
pertinent provisions of the Plan on which the decision is based. If the decision
on review is not furnished to the claimant within the time limits prescribed
above, the claim will be deemed denied on review.

XI.   Amendment and Termination

The Plan may, at any time and from time to time, be amended or modified by the
Committee or its delegate without the consent of any Participant or Beneficiary,
provided that no such amendment or modification may either accelerate the
payment of the Participant’s Account or delay such payment, resulting in a
subsequent deferral of compensation. The Committee or its delegate may also
terminate and liquidate the Plan without the consent of the Participant or
Beneficiary. Any such liquidation and termination of the Plan shall be made in
accordance with the termination and liquidation requirements of and under the
circumstances described under Treasury Regulation Section 1.409A-3(j)(4)(ix).
Any amendment or termination of the Plan will become effective as to a
Participant on the date established by the Committee or its delegate. However,
no amendment, modification or termination of the Plan shall, without the consent
of the Participant, adversely affect such Participant’s rights with respect to
amounts then credited to his or her Account. Actions may be taken by the
Committee or its delegate at any time and in any manner not prohibited by law.

 

18



--------------------------------------------------------------------------------



 



XII.   General Provisions

  A.   Controlling Law. Except to the extent superseded by federal law, the laws
of the State of Ohio shall be controlling in all matters relating to the Plan,
including construction and performance hereof.

  B.   Captions. The captions of Sections and paragraphs of the Plan are for
convenience of reference only and shall not control or affect the meaning or
construction of any of its provisions.

  C.   Facility of Payment. Any amounts payable hereunder to any person who is
under legal disability or who, in the judgment of the Benefits Administrative
Committee, is unable to properly manage his or her financial affairs, may be
paid to the legal representative of such person or may be applied for the
benefit of such person in any manner which the Benefits Administrative Committee
may select. Any such payment shall be deemed to be payment for such person’s
Account and shall be a complete discharge of all liability of the Employer with
respect to the amount so paid.

  D.   Administrative Expenses. All expenses of administering the Plan shall be
borne by the Employer and no part thereof shall be charged against any
Participant’s Account or any amounts distributable hereunder.

  E.   Severability. Any provision of the Plan prohibited by the law of any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition, without invalidating the remaining provisions hereof.

  F.   Personal Liability. Except as otherwise expressly provided herein, no
member of the Benefits Administrative Committee, and no officer, employee or
agent of the Employer, shall have any liability to any person, firm or
corporation based on or arising out of the Plan, except in the case of willful
misconduct or fraud.

  G.   Amendment to Qualified Plan or Changes to Employer Contributions and
Participant Deferrals under Qualified Plan. Notwithstanding any contrary
provision in this Plan, with respect to any change or addition to, any deletion
from or any modification of (collectively, an “Amendment”) the underlying
Qualified Plan or change in the Company or Participant contributions and/or
deferrals under the Qualified Plan during any Plan Year (collectively, a
“Contribution Change”), where such Amendment or Contribution Change causes the
Plan to be non-compliant with Code Section 409A and the regulations promulgated
thereunder (including, but not limited to, Treasury Regulation
Section 1.409A-2(a)(9)) or accelerates the payment of the Participant’s Account
or delays such payment, resulting in a subsequent deferral of compensation, such
Amendment and/or Contribution Change shall be disregarded with respect to
Employer contributions, Participant deferrals, Participants’ Accounts,
Compensation, Executive Management Incentive Pay Deferral Elections, Performance
Award Deferral Elections or Bonus Deferral Elections under or credited pursuant
to the Plan or to any form or time of payment applicable to Plan benefits to the
extent that the same either may cause the Plan to be or is itself non-compliant
with Code Section 409A or the regulations promulgated thereunder.

 

19



--------------------------------------------------------------------------------



 



  H.   Right to Offset. If the Benefits Administrative Committee determines that
a Participant is, for any reason, indebted to the Company or its Affiliates, the
Benefits Administrative Committee and the Company may offset such indebtedness,
including any interest accruing thereon, against distributions otherwise due
under the Plan provided that:

  (1)   such debt is incurred in the ordinary course of the service relationship
between the Participant and the Company;

  (2)   in any taxable year of the Company, the entire amount of reduction does
not exceed $5,000; and

  (3)   the reduction is made at the same time and in the same amount as the
debt otherwise would have been due and collected from the Participant.

An election by the Company not to offset such indebtedness against distributions
otherwise due under the Plan will not constitute a waiver of the Company’s claim
for such indebtedness or obligation.

XIII.   Unfunded Status of the Plan

Any and all payments made to any Participant pursuant to the Plan shall be made
only from the general assets of the Employers. All Accounts under the Plan shall
be for bookkeeping purposes only and shall not represent a claim against
specific assets of the Employers. Nothing contained in the Plan shall be deemed
to create a trust of any kind or create any fiduciary relationship.
Notwithstanding the foregoing, the Employers may, in their discretion and to the
extent such funding would not trigger a tax on affected Participants under Code
Section 409A(b)(3), establish a trust to assist them in discharging all or a
portion of the benefits payable under the Plan. The assets of such trust shall
remain, at all times, the assets of the Employers subject to the claims of their
creditors. Amounts distributed from any such trust shall discharge the Company’s
obligation with respect to the benefits in question.

 

20



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, The Scotts Company LLC, through its duly authorized officer,
has caused the Plan document to be executed this 22 day of December, 2010,
effective January 1, 2011, except as otherwise specifically provided herein or
required by law.

            THE SCOTTS COMPANY LLC
      By:   /s/ Denise Stump       Name:   Denise S. Stump        Title:  
Executive Vice President, Global Human Resources     

 

 